Citation Nr: 9900150	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-17 091	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wanda Beamon, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 30, 1986, 
to February 28, 1994.  He also had 9 years, 2 months, and 11 
days of active military service prior to September 30, 1986.  

This appeal comes to the Board of Veterans Appeals (Board) 
from a January 1996 rating action of the San Francisco, 
California regional office (RO).  In that decision, the RO 
granted service connection for hearing loss and assigned a 
noncompensable evaluation for this disability, effective from 
September 1995.  

Also, by the January 1996 rating action, the RO granted 
service connection for tinnitus and assigned a 
non-compensable evaluation, effective from September 1995.  
Moreover, the RO denied service connection for a herniated 
nucleus pulposus.  The veteran submitted a notice of 
disagreement with the tinnitus rating in June 1996.  However, 
by a March 1997 rating decision, the RO increased the rating 
for the appellants tinnitus from 0 percent to 10 percent, 
and granted service connection for herniated lumbar disc 
syndrome (previously referred to as herniated nucleus 
pulposus) and assigned a 10 percent evaluation for this 
disability, effective from September 1995.  In March 1997, 
the RO furnished the appellant a supplemental statement of 
the case which addressed only his bilateral defective hearing 
claim.  

It is important to note that entitlement to service 
connection for herniated lumbar disc syndrome is no at longer 
at issue because the March 1997 rating decision granted 
service connection for this disability and the appellant has 
not expressed disagreement with the rating or effective date.  
Also, although the RO granted the appellant a compensable 
rating for tinnitus, the RO has not furnished him with a 
statement of the case concerning his increased rating claim 
for this disability.  The matter of furnishing the appellant 
with a statement of the case is referred to the RO.  



REMAND

As noted above, the appellants service-connected bilateral 
hearing loss is currently evaluated as noncompensably 
disabling.  A VA audiological examination conducted in 
October 1995 revealed puretone thresholds of 15, 10, 10, and 
70 in the right ear and 15, 5, 15, and 65 in the left ear at 
1000, 2000, 3000, 4000 Hertz, respectively.  The speech 
recognition score was 98 percent correct in each ear.  The 
appellants hearing was found to be within normal limits 
through the 3000 Hertz range, with a steep drop to a 
moderately severe to severe high frequency sensorineural 
hearing loss in the right ear  and moderately severe high 
frequency hearing loss in the left ear.

A review of the claims folder indicates that another 
audiological examination was performed in March 1998.  At 
that time, the examiner noted puretone thresholds at 20, 10, 
75, and 80 decibels in the right ear and 15, 10, 80, and 70 
decibels in the left ear at 1000, 2000, 4000, and 8000 Hertz, 
respectively.  Comparing these results with those obtained in 
October 1995, it appears that the veterans hearing may have 
worsened since the October 1995 examination.  However, the 
March 1998 audiological evaluation was incomplete; the 
examiner did not provide the appellants puretone thresholds 
at 3000 Hertz or his speech recognition scores.  
Consequently, a full comparison between the two audiological 
evaluations cannot be made, and pertinent rating criteria may 
not be applied to the later results.  

When evaluating hearing impairment, examinations are 
conducted using controlled speech discrimination tests 
together with results of the puretone audiometry test.  This 
is important so that the numeric designation of impaired 
efficiency can be determined, and the percentage evaluation 
ultimately assigned.  38 C.F.R. § 4.85 (1985).  Accordingly, 
the case is REMANDED to the RO for the following:

1.  The RO should ask the appellant to 
provide information regarding any 
evidence of recent treatment or 
evaluation of defective hearing that has 
not already been made part of the record 
(including records of all audiometric 
evaluations, specifically testing 
performed at a VA Medical Center in Palo 
Alto, California) and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  

2.  The appellant should be afforded an 
audiological examination to determine the 
extent of his bilateral defective 
hearing.  This evaluation must include 
the results of the controlled speech 
discrimination and the puretone 
audiometry results for 1,000, 2,000, 
3,000, and 4,000 Hertz.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner.  

3.  The RO should take adjudicatory 
action on the appellants claim of 
entitlement to a compensable disability 
rating for bilateral defective hearing.  
If the benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellant review.  No action is required of the 
appellant until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
